                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

  JONATHAN VIDLAK,

                 Plaintiff,

         v.                                               Case No. 17-cv-160-JPG-GCS

  JUSTIN COX,

                 Defendant.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on plaintiff Jonathan Vidlak’s motion for

reconsideration (Doc. 83) of the Court’s April 4, 2019, amended order and judgment (Docs. 73

& 76) granting defendant Justin Cox’s motion for summary judgment (Doc. 49). Cox has

responded to the motion for reconsideration (Doc. 84). The Court also considers Vidlak’s

motion for appointment of counsel for trial (Doc. 81).

       The Court construes Vidlak’s motion for reconsideration as a motion to alter or amend

the judgment pursuant to Federal Rule of Civil Procedure 59(e) because he filed it within 28 days

of entry of judgment. See Obriecht v. Raemisch, 517 F.3d 489, 493 (7th Cir. 2008). Under

Rule 59(e), a court has the opportunity to consider newly discovered material evidence or

intervening changes in the controlling law or to correct its own manifest errors of law or fact to

avoid unnecessary appellate procedures. Moro v. Shell Oil Co., 91 F.3d 872, 876 (7th Cir.

1996); see Harrington v. City of Chi., 433 F.3d 542, 546 (7th Cir. 2006). A “manifest error”

occurs when the district court commits a “wholesale disregard, misapplication, or failure to

recognize controlling precedent.” Burritt v. Ditlefsen, 807 F.3d 239, 253 (7th Cir. 2015)

(internal quotations and citations omitted). Rule 59(e) “does not provide a vehicle for a party to
undo its own procedural failures, and it certainly does not allow a party to introduce new

evidence or advance arguments that could and should have been presented to the district court

prior to the judgment.” Moro, 91 F.3d at 876. Rule 59(e) relief is only available if the movant

clearly establishes one of the foregoing grounds for relief. Harrington, 433 F.3d at 546 (citing

Romo v. Gulf Stream Coach, Inc., 250 F.3d 1119, 1122 n. 3 (7th Cir. 2001)).

       Vidlak’s claim in this case arose after Cox, a foreman in the electrical shop at the United

States Penitentiary at Marion, Illinois (“USP-Marion”) caused several boxes of fluorescent

lightbulbs to be broken, and then ordered several inmates to clean up the broken bulbs. Vidlak

was in the area at the time the bulbs were broken and several days later was tasked with moving

trash cans containing the broken bulbs and transferring them to 55-gallon drums. Vidlak

claimed Cox exhibited deliberate indifference to his safety in violation of his Eighth Amendment

rights by exposing him to mercury from the broken bulbs.

       The Court concluded that Vidlak could not establish an objectively serious medical need

or future risk of harm to prove his Eighth Amendment deliberate indifference claim because

there was no evidence he (1) had suffered any serious injury or developed any serious medical

need because of his exposure to the broken bulbs or (2) was exposed to levels of mercury that

would pose an unreasonable risk to his future health. The Court further found Cox was entitled

to qualified immunity because Vidlak could not prove an Eighth Amendment violation.

       In his motion to reconsider, Vidlak argues the Court made a manifest error of law by

failing to construe facts in his favor, namely, he claims it erred in finding that since he was

fifteen to twenty feet from the bulbs when they were broken and wore protective equipment, he

could not have been excessively exposed to mercury. However, Vidlak has pointed to no

manifest error in the Court’s conclusion that he had not presented any evidence from which a
                                                 2
reasonable jury could find current harm or sufficient mercury exposure to cause future harm.

That is his burden to resist summary judgment, and he failed to carry it. The Court’s decision

rested primarily on that lack of evidence, and Vidlak has pointed to no fatal flaw in that

conclusion, much less a “wholesale disregard, misapplication, or failure to recognize controlling

precedent” that is required to show a manifest error of law. Instead, he merely rehashes

arguments that he presented in his original briefing and that were rejected by the Court.

       Because Vidlak has not set forth a legitimate basis for reconsidering the Court’s April 4,

2019, order and judgment, the Court DENIES the motion for reconsideration (Doc. 83).

Additionally, appointment of counsel would not have made a difference in the resolution of this

motion and is not needed in this now-terminated case. Accordingly, the Court DENIES

Vidlak’s motion for appointment of counsel (Doc. 81). Vidlak may apply to the Court of

Appeals for appointment of counsel on appeal.

       The Court notes that it has jurisdiction to enter this order despite Vidlak’s May 13, 2019,

notice of appeal of the Court’s judgment (Doc. 86). Pursuant to Federal Rule of Appellate

Procedure 4(a)(4)(B)(i), his notice of appeal will not become effective until entry of this order.

If Vidlak wishes to appeal this order as well, he may file an amended notice of appeal within 60

days of entry of this order. See Fed. R. App. P. 4(a)(1)(B)(iii) & (4)(B)(ii).

IT IS SO ORDERED.
DATED: May 21, 2019

                                              s/ J. Phil Gilbert
                                              J. PHIL GILBERT
                                              DISTRICT JUDGE




                                                 3
